DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claims 1-12 are pending.
Claims 1-12 are allowed.

Terminal Disclaimer

The terminal disclaimer filed on 7/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted (10,901,737) has been reviewed and is accepted.  The terminal disclaimer has been recorded.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mitchell Feller (Reg. 42,530) on 7/21/2022.

The application has been amended as follows:

Claims listed have been amended as follows:
1. (Amended) A non-transitory computer-readable medium having a computer program comprising encoded commands stored therein for distributing resources of a computing device, wherein when the computer program is executed by one or more processors of a computer system the computer program causes the one or more processors to perform the steps of:
determining by a thread, when the thread intends to refer to a memory region, whether the memory region is a memory region of a global variable;
verifying, by the thread, lock information of the memory region of the global variable based on determination of whether the memory region is the memory region of the global variable; and 
switching, when the lock information of the memory region of the global variable is in a lock setting state wherein the lock setting state is a state indicating that the memory region is occupied by another thread, the thread to one of an active thread [[and]] or  an inactive thread based on a thread state variable without allowing the thread to refer to the memory region of the global variable; 
wherein switching the thread to the active thread or the inactive thread based on the thread state variable comprises comparing [[the]] a number of active threads of the thread state variable and a predetermined active thread threshold value.


2. (Amended) The non-transitory computer-readable medium of claim 1, wherein comparing the number of active threads of the thread state variable and a predetermined active thread threshold value comprises:
 	verifying the number of active threads of the thread state variable;
switching the thread to the inactive thread when the number of active threads is equal to or larger than the predetermined active thread threshold value; and 
switching the thread to the active thread when the number of active threads is less than the predetermined active thread threshold value.

3. (Amended) The non-transitory computer-readable medium of claim 2, wherein the predetermined active thread threshold value is determined according to one of (i) a load of the one or more processors, or (ii) a predetermined ratio based on a a number of inactive threads.

4. (Amended) The non-transitory computer-readable medium of claim 1, wherein the active thread is in a free contention state in order to acquire a lock for the memory region of the global variable, and 
wherein the inactive thread is in a sleep state in order to save all system resources

5. (Amended) The non-transitory computer-readable medium of claim 1, wherein the computer program further causes the one or more processors to perform the steps of:
changing the lock information to a lock release state wherein the lock release state is a state indicating that the memory region is not occupied by another thread when the thread terminates referencing the memory region; and 
switching at least some s when the thread terminates referencing the memory region.

6. (Amended) The non-transitory computer-readable medium of claim 5, wherein a switching order in which each of the inactive threads in the waiting list is switched to a respective 

7. (Amended) The non-transitory computer-readable medium of claim 5, wherein switching at least some of the inactive threads in the waiting list to the active thread when the thread terminates referencing the memory region comprises:
 	verifying 
determining when the verified number of active threads is less than a predetermined active thread threshold value, a difference between the predetermined active thread threshold value and the verified total number of active threads, and 
determining a sleep state release number of inactive threads which are released from a sleep state based on the difference between the predetermined active thread threshold value and the verified total number of active threads and release the sleep state of the inactive threads of the sleep state release number and switch the corresponding inactive threads to the active threads.

8. (Amended) The non-transitory computer-readable medium of claim 5, wherein switching at least some of the inactive threads in the waiting list to s when the thread terminates referencing the memory region comprises: 
verifying the number of active threads of the thread state variable; 
releasing, when the number of verified active threads 
switching the first inactive thread to the active thread and then transfer a sleep state release signal to an inactive thread of a next switching order.

9. (Amended) The non-transitory computer-readable medium of claim 1, wherein the computer program further causes the one or more processors to perform the step of:
allowing, when the lock information is in a lock release state, an active thread that first verifies the lock information among all included in the number of active threads of the thread state variable to refer to the memory region of the global variable and change the lock information to the lock setting state.

11. (Amended) A method for distributing resources of a computing device, the method comprising:
determining, when a thread intends to refer to a memory region, by the thread, whether the memory region is a memory region of a global variable; 
verifying, by the thread, lock information of the memory region of the global variable based on determination of whether the memory region is the memory region of the global variable; and 
switching, when the lock information of the memory region of the global variable is in a lock setting state, wherein the lock setting state is a state indicating that the memory region is occupied by another thread, the thread to an active thread or an inactive thread based on a thread state variable without allowing the thread to refer to the memory region of the global variable;
wherein switching the thread to the active thread or the inactive thread based on the thread state variable includes 
comparing a number of active threads of the thread state variable and a predetermined active thread threshold value.

12. (Amended) A device for distributing resources of a computing device, the device comprising:
a memory; and 
a processor adapted to:
determine, when a thread intends to refer to a memory region, whether the memory region is a memory region of a global variable;
verify lock information of the memory region of the global variable based on the determination of whether the memory region is the memory region of the global variable; and 
based on comparing the number of active threads of a thread state variable and a predetermined active thread threshold value, switch, when the lock information of the memory region of the global variable is in a lock setting state, wherein the lock setting state is a state indicating that the memory region is occupied by another thread, the thread to an active thread or an inactive thread without allowing the thread to refer to the memory region of the global variable.


Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


Flanagan et al. (Pub 20020129306) discloses global variable region, lock verification/information, etc.

	TOSThreads: Thread-safe and Non-invasive Preemption in TinyOS (ACM 2009) discloses thread context switching, global variable, thread state variable, etc.

	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-10 depending on claim 1, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.
Claims 11 and 12 are method and device claims corresponding to non-transitory computer-readable medium claim 1.  Therefore, are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196